       Case 4:20-cv-00473-SWW-JJV Document 82 Filed 02/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

FIELDING VAUGHN KIMERY                                                                PLAINTIFF
ADC #133741

vs.                                   4:20CV00473-SWW-JJV

DEXTER PAYNE; et al.                                                            DEFENDANTS

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe [ECF No. 60]. After carefully considering Mr.

Kimery’s timely filed objections and making a de novo review of the record, the Court concludes

that the Proposed Findings and Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      Defendant Jackson is dismissed without prejudice from this lawsuit.

        2.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from any Order adopting these recommendations would not be taken in

good faith.

        DATED this 9th day of February, 2021.
                                                 /s/Susan Webber Wright
                                                  UNITED STATES DISTRICT JUDGE
